DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-16, and 18-20 are presented for examination.
Claim(s) 4 and 17 has/have been canceled.
Responsive to communication filed on 10/18/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-3, 5-6, 14-16, 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, it recite(s) receiving a request and receiving a result of the request, which is directed toward a judicial exception.
This judicial exception is not integrated into a practical application because the receiving and forwarding, under its broadest reasonable interpretation, covers performances of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting "executing within a virtualized execution environment," nothing in the claim elements precludes the step from practically being performed in the mind.  For example, "receiving" in the context of this claim encompasses the user looking at a monitor and becoming aware of a request and result of a request.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim additionally recites forwarding the request to generate a snapshot and forwarding the result of the request.  However, the broadest reasonable interpretation of the claim is not limited to generating a snapshot.  Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because forwarding the request and forwarding the result of the request amounts to insignificant extra-solution activity of transmitting data (See MPEP 2106.05(g)).  
Regarding claim 2, it is directed toward receiving the request by an API exposed to a hypervisor.  However, this amounts to performing the method using generic computing components.  Accordingly, it does not integrate the abstract idea into a practical application or amount to significantly more than an abstract idea.
Regarding claim 3, it is directed toward receiving the request using an API exposed by a guest agent.  However, this amounts to performing the method using generic computing components.  Accordingly, it does not integrate the abstract idea into a practical application or amount to significantly more than an abstract idea.
Regarding claim 5, it is directed toward providing an instruction to restore the execution environment.  However, this amounts well known and routine activity (Ye et al. US 9,507,672 at col. 14:38-47).  Accordingly, it does not integrate the abstract idea into a practical application or amount to significantly more than an abstract idea.
Regarding claim 6, it is directed toward cancelling one or more of a plurality of requests responsive to certain conditions being met.  However, this amounts to a scheduling operation, which under the BRI, can be performed in the mind.  Accordingly, claim 6 is directed toward a judicial exception.


Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed generating a snapshot of a virtual machine responsive to determining a priority level satisfies a threshold criterion, as recited in claims 7 and 8.  Claims 9-13 depend on claim 8; therefore, they are allowable for the same reason.  Claim 20 corresponds to claim 7; therefore, it is allowable for the same reason.
Botelho (US 2019/0243683) discloses job self-scheduling and job stealing to improve performance of a distributed job scheduler (abstract).  A request for an on demand snapshot for a virtual machine is identified and a priority is identified (¶ 113).  A listing of jobs to be given the higher priority status may be provided by the end user of the integrated data management and storage system (Id.).
Agarwal (US 2019/0227878) discloses a method of improving disk space by consolidating expired snapshots (abstract).  A distributed semaphore may be used to throttle or limit the number of full image snapshots that are generated and transferred to the archival data source (¶ 124).  If the job fails to allocate from the semaphore, then Id.).
However, none of the discovered references anticipate or obviate the claimed generating a snapshot of a virtual machine responsive to determining a priority level satisfies a threshold criterion, as recited in claims 7 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199